Status of Claims
This Office Action is in response to the amendment filed 04/27/2022. Claims 1-13 are presently pending and are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 130 549.1, filed on 12/19/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “more reliably” in claim 1 is a relative term which renders the claim indefinite. The term “more reliably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “more reliably” for example, as directed to the modes of operation for performing a diagnosis, is not clear how to quantify the degree to which the diagnosis is more reliably performed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 & 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et. al. (U.S. Patent No. 10086782 B1) in view of Tascione et. al. (U.S. Publication No. 2018/0050704).
Regarding claim 1
Konrardy discloses “A Method for carrying out a self-diagnosis of an automated vehicle comprising: operating the vehicle in a standard operating mode for a transport-oriented operation of the vehicle, in which the self-diagnosis is automatically carried out according to a first weighting,” (BRI: When the vehicle is in a standard autopilot mode, self-diagnosis is carried out through some authorization. Per P. 2-“The weighting is thus advantageously based on a priority and/or on a scope of the self-diagnosis and/or on an authorization which the self-diagnosis has with regard to the influencing of the operation of the vehicle.” See Konrardy Fig. 5 Char. 500-504 & 516 “No” path. Konrardy discloses monitoring vehicle components for an unusual condition (“release condition”), which if present initiates a diagnosis or testing method of said components. See Col. 34 L. 36-42 “The vehicle 108, the smart home 187, and/or the personal electronic device 189 may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator and/or smart home occupant, excluding navigation decisions, such as selection of a destination or route, and/or preference decisions, such as selection of a desired temperature for a room.” & See Col. 39-40 L. 61-67 & 1-4 “In some embodiments, determining damage may include determining whether the vehicle 108, the smart home controller 185, and/or the personal electronic device 189 can continue to operate in a fully or partially autonomous operation mode within predetermined safety parameters and/or whether a passenger and/or occupant is capable of operating the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a manually and/or semi-autonomously within predetermined safety parameters (i.e., having risk levels for such operation below predetermined safe operation threshold levels of risk).”).
Konrardy discloses “and operating the vehicle in a diagnosis operating mode” (Konrardy discloses background monitoring of components with a threshold to determine if safe operation may continue, and in a “self-diagnosis mode” Konrardy discloses a diagnosis method for an unoccupied vehicle or a vehicle with some unusual condition or “release condition.” See Konrardy Col. 34 L. 50-67 “Alternatively, the vehicle 108 may be parked in a non-operating state. Particularly when the vehicle 108 and/or the smart home 187 is unoccupied, detection and response to collisions or other incidents interrupting ordinary autonomous operation pose particular challenges that do not arise during manual operation or semi-autonomous operation. Such incidents are typically unintentional and unexpected, and such incidents frequently coincide with damage to sensor components (including sensors 120) or structural components that are essential for safe operation of the vehicle and/or smart home. Additionally, autonomous vehicles and/or smart homes may be incapable of performing actions typically performed by operators and/or occupants in response to manual incidents (e.g., moving a vehicle out of a traffic lane, replacing a tire, moving debris, assessing damage, providing information to authorities, etc.). The incident response method 500 addresses at least these issues.” & See Col. 39-40 L. 61-67 & 1-4 “In some embodiments, determining damage may include determining whether the vehicle 108, the smart home controller 185, and/or the personal electronic device 189 can continue to operate in a fully or partially autonomous operation mode within predetermined safety parameters and/or whether a passenger and/or occupant is capable of operating the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a manually and/or semi-autonomously within predetermined safety parameters (i.e., having risk levels for such operation below predetermined safe operation threshold levels of risk).”).
Konrardy discloses all of the elements of claim 1 except “and operating the vehicle in a diagnosis operating mode, in which the self-diagnosis is automatically carried out using a second weighting, said second weighting being greater than the first weighting,”, “wherein, in the standard operating mode, the self-diagnosis is carried out as a secondary function,”, & “and wherein, in the diagnosis operating mode, the self-diagnosis is carried out with a higher priority and more reliably than in the standard operating mode.”. (BRI: When the vehicle is not actively transporting, or a diagnosis is deemed necessary in the standard mode thus requiring a switch to a diagnostic mode, the self-diagnosis has a higher priority relative to the “standard mode.”). 
Konrardy modified by Tascione discloses “and operating the vehicle in a diagnosis operating mode, in which the self-diagnosis is automatically carried out using a second weighting, said second weighting being greater than the first weighting,” (See Tascione Fig. 4, Char. 435, disclosing a troubleshooting process, which is carried out in the event that diagnostic data evaluated is not nominal. In particular, discloses a second testing procedure Char. 437 for determining the component which caused the fault condition, See [0013] & [0059]. Power cycling an AV system is prioritizing a diagnosis over normal operating conditions.).
Konrardy modified by Tascione discloses “wherein, in the standard operating mode, the self-diagnosis is carried out as a secondary function,” (See Tascione Fig. 3 Char. 300-312 & Fig. 4, Char. 400-432, disclosing a looping process to receive and monitor diagnostic data. This process is carried out while the vehicle is operating (a first standard mode), to monitor vehicle parameters while the vehicle is operating autonomously along a route. See [0012]).
Konrardy modified by Tascione discloses “wherein, in the diagnosis operating mode, the self-diagnosis is carried out with a higher priority and more reliably than in the standard operating mode.” (See Tascione Fig. 4, Char. 435, disclosing a troubleshooting process, which is carried out in the event that diagnostic data evaluated is not nominal. In particular, discloses a second testing procedure Char. 437 for determining the component which caused the fault condition, See [0013] & [0059]. Power cycling an AV system is prioritizing a diagnosis over normal operating conditions.). 
Konrardy and Tascione are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Tascione, and incorporate a limitation to give priority to a diagnostic operation. Doing so advantageously provides a method to limit a transport operation per a prioritized diagnosis, thus restricting components operating in an abnormal state, preventing an adverse incident from occurring and improving the safety of the vehicle by mitigating a forecasted condition during a transport.
Regarding claim 2
Konrardy discloses “The Method according to claim 1, wherein: the self-diagnosis is carried out only when a predetermined system state of the vehicle is present, and the vehicle is operated in the standard operating mode such that the presence of the predetermined system state is passively monitored in order to initiate the self-diagnosis” (See Konrardy Fig. 5 Char. 500-504 & 516 “No” path.).
Konrardy discloses “and the vehicle is operated in the diagnosis operating mode such that the predetermined system state is actively brought about to initiate the self-diagnosis.” (See Konrardy Fig. 5 Char. 500-516 & Col. 39 L. 5-9 “In further embodiments, the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 may test components of the vehicle 108, the smart home 187, and/or the personal electronic device 189 that may be affected to determine operating status.”).
Regarding claim 3
Konrardy discloses “The Method according to claim 1 wherein: the vehicle has a navigation system for determining a route, the route being determined in the standard operating mode at least predominantly on the basis of an occupant request and in the diagnosis operating mode at least predominantly on the basis of at least one release condition for the self-diagnosis,” (See Konrardy Col. 34 L. 36-42 “The vehicle 108, the smart home 187, and/or the personal electronic device 189 may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator and/or smart home occupant, excluding navigation decisions, such as selection of a destination or route, and/or preference decisions, such as selection of a desired temperature for a room.” & Col. 41 L. 27-33 “If the vehicle 108 is capable of being operated at least short distances, the on-board computer 114 may identify a position out of the flow of traffic to which to move the vehicle 108. In such instances, the on-board computer 114 may determine a response including moving the vehicle 108 out of a traffic lane to a nearby location, such as a roadway shoulder, a parking lane, or a parking lot.”).
Konrardy discloses “and the self-diagnosis always being carried out in the diagnosis operating mode and only being carried out in the standard operating mode if the release condition is present.” (Per spec “The release condition comprises, for example, at least one specification for at least one input parameter. Examples of some variants for release conditions are as follows: - a temperature of the vehicle, for example a cooling water temperature, must fall below a certain limit value, a certain time period of a stopping time of the vehicle must be observed or exceeded, - a certain operating time of the vehicle must be exceeded,” (See Konrardy Fig. 5 Char. 504 & Col. 36-37 L. 65-67 & 1-5 “Indications of unusual conditions may include data points that are associated with a likelihood of a collision or other incident requiring a response, even though such indications may be insufficient to determine such response without further analysis. For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation)” & Col. 38 L. 36-41 “In yet further embodiments, determining an incident requires a response may include determining that the incident increases one or more risks associated with autonomous operation above a maximum threshold level for safe operation of the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a fully autonomous mode.”).
Regarding claim 4
Konrardy discloses “The Method according claim 1, wherein the self-diagnosis is carried out at least as a function of a release condition for a driving behavior,” (See Konrardy Fig. 5 Char. 504 & Col. 38 L. 36-41 “In yet further embodiments, determining an incident requires a response may include determining that the incident increases one or more risks associated with autonomous operation above a maximum threshold level for safe operation of the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a fully autonomous mode.”).
Konrardy discloses “the vehicle adapting the driving behavior to the self-diagnosis actively in the diagnosis operating mode, and preferably in a manner controlled within the vehicle.” (Per spec “The driving behavior may, for example, comprise specifications for the selection of routes and/or the adaptation of speed and/or the like.” See Konrardy Col. 41 L. 27-33 “If the vehicle 108 is capable of being operated at least short distances, the on-board computer 114 may identify a position out of the flow of traffic to which to move the vehicle 108. In such instances, the on-board computer 114 may determine a response including moving the vehicle 108 out of a traffic lane to a nearby location, such as a roadway shoulder, a parking lane, or a parking lot.”).
Regarding claim 6
Konrardy discloses “The Method according to claim 1, wherein a switch from the standard operating mode to the diagnosis operating mode takes place if a non-use of the vehicle for transport is detected.” (See Konrardy Col. 36 L. 7-14 “In such embodiments, the on-board computer 114, the smart home 187, and/or the personal electronic device 189, may begin and/or continue monitoring the vehicle, smart home, and/or personal electronic device condition when the vehicle 108 is parked or shut down, or monitoring may begin and/or continue when the operator exits the vehicle 108 and/or egresses the smart home 187.”).
Regarding claim 7
Konrardy discloses “The Method according to claim 1, wherein the following sequence is carried out for self-diagnosis: detecting at least one input parameter of the vehicle to determine a detection result,” (Per Spec-“If input parameters detected by the vehicle, such as the stopping duration, exceed a certain limit, the initialization may be carried out by the vehicle itself.” (See Konrardy Fig. 5 Char. 504 & Col. 36 L. 44-52 “Such indications of unusual conditions may include discontinuities in the operating data, divergence between sensor data from one or more sensors and control data from one or more autonomous operation features, a plurality of sensor malfunctions, sudden sensor failure (particularly when multiple sensors fail at substantially the same time), and/or sensed conditions associated with incidents (e.g., distance to a sensed object reaching zero, unexpected lane departures, etc.).”).
Konrardy discloses “evaluating the detection result on the basis of a release condition to determine whether the release condition is met,” (See Konrardy Col. 38 L. 36-41 “In yet further embodiments, determining an incident requires a response may include determining that the incident increases one or more risks associated with autonomous operation above a maximum threshold level for safe operation of the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a fully autonomous mode.”).
Konrardy discloses “performing a diagnosis-specific activation of at least one actuator of the vehicle if the release condition is met,” (BRI, Test vehicle component. Per spec “For example, the actuator may be an actuator of a cooling system, such as a pump or a valve. In this case, the measurement may be configured as a temperature measurement of a temperature behind a radiator of the vehicle.” (See Konrardy Col. 39 L. 5-15 “In further embodiments, the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 may test components of the vehicle 108, the smart home 187, and/or the personal electronic device 189 that may be affected to determine operating status. For example, the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 may determine a tire of the vehicle 108 has gone flat based upon vehicle heading relative to control data from one or more autonomous operation features in response to an indication from a tire pressure sensor that the tire pressure has dropped.” Konrardy discloses actuating the vehicle to obtain a measurement to compare to control data for tire pressure as an example.).
Konrardy discloses “performing at least one measurement on the vehicle to determine at least one piece of diagnostic information specific to the activation,” (See Konrardy Col. 39 L. 9-15 “For example, the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 may determine a tire of the vehicle 108 has gone flat based upon vehicle heading relative to control data from one or more autonomous operation features in response to an indication from a tire pressure sensor that the tire pressure has dropped.”).
Konrardy discloses “and evaluating and/or storing the diagnostic information in order to evaluate a vehicle state on the basis of the diagnostic information.” (See Konrardy Col. 39 L. 16-19 “In embodiments associated with the vehicle 108, the degree of divergence between the control commands and the observed vehicle trajectory may be further used to determine the urgency of repairing or replacing the tire.”).
Regarding claim 8
Konrardy discloses “The Method according to claim 1, wherein the self-diagnosis is carried out as a non-continuous diagnostic method only when at least one release condition is present.” (Per Spec-“The self-diagnosis is, for example, configured as a non-continuous diagnostic method, and therefore the execution may depend on the weighting.” (BRI-In a “standard operating mode” the self-diagnosis is carried out only when at least one release condition is present. See Konrardy Fig. 5 Char. 504 & Col. 38 L. 36-41 “In yet further embodiments, determining an incident requires a response may include determining that the incident increases one or more risks associated with autonomous operation above a maximum threshold level for safe operation of the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a fully autonomous mode.”).
Regarding claim 9
Konrardy discloses “The Method according to claim 1, wherein the self-diagnosis is carried out as an internal diagnosis of the vehicle in order to determine internal fault states of at least one component and/or subsystem of the vehicle,” (See Konrardy Fig. 5 Char. 500-508).
Konrardy discloses “with a switch to the diagnosis operating mode being carried out internally by the vehicle.” (See Konrardy Fig. 5 Char. 504, Konrardy discloses a diagnostic mode that is carried out internally with an on-board computer determining if conditions are met.).
Regarding claim 10
Konrardy discloses “An Automated vehicle, having vehicle electronics for providing a standard operating mode for carrying out a transport-oriented operation of the vehicle, in which a self-diagnosis with a first weighting is carried out,” (BRI: When the vehicle is in a standard autopilot mode, self-diagnosis has some priority. Per P. 2-“The weighting is thus advantageously based on a priority and/or on a scope of the self-diagnosis and/or on an authorization which the self-diagnosis has with regard to the influencing of the operation of the vehicle.” & Per Spec “Furthermore, a vehicle electronics 10 is provided, which comprises, for example, a navigation system 3 and/or a control device 20.” (BRI: When the vehicle is in a standard autopilot mode, self-diagnosis is carried out through some authorization. Per P. 2-“The weighting is thus advantageously based on a priority and/or on a scope of the self-diagnosis and/or on an authorization which the self-diagnosis has with regard to the influencing of the operation of the vehicle.” See Konrardy Fig. 5 Char. 500-504 & 516 “No” path. Konrardy discloses monitoring vehicle components for an unusual condition (“release condition”), which if present initiates a diagnosis or testing method of said components. See Col. 34 L. 36-42 “The vehicle 108, the smart home 187, and/or the personal electronic device 189 may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator and/or smart home occupant, excluding navigation decisions, such as selection of a destination or route, and/or preference decisions, such as selection of a desired temperature for a room.” & See Col. 39-40 L. 61-67 & 1-4 “In some embodiments, determining damage may include determining whether the vehicle 108, the smart home controller 185, and/or the personal electronic device 189 can continue to operate in a fully or partially autonomous operation mode within predetermined safety parameters and/or whether a passenger and/or occupant is capable of operating the vehicle 108, the smart home 187, and/or the personal electronic device 189 in a manually and/or semi-autonomously within predetermined safety parameters (i.e., having risk levels for such operation below predetermined safe operation threshold levels of risk).”). 
Konrardy discloses “and for providing a diagnosis operating mode for carrying out the self-diagnosis” (Konrardy discloses background monitoring of components with a threshold to determine if safe operation may continue, and in a “self-diagnosis mode” Konrardy discloses a diagnosis method for an unoccupied vehicle or a vehicle with some unusual condition or “release condition.” See Konrardy Col. 34 L. 50-67 “Alternatively, the vehicle 108 may be parked in a non-operating state. Particularly when the vehicle 108 and/or the smart home 187 is unoccupied, detection and response to collisions or other incidents interrupting ordinary autonomous operation pose particular challenges that do not arise during manual operation or semi-autonomous operation. Such incidents are typically unintentional and unexpected, and such incidents frequently coincide with damage to sensor components (including sensors 120) or structural components that are essential for safe operation of the vehicle and/or smart home. Additionally, autonomous vehicles and/or smart homes may be incapable of performing actions typically performed by operators and/or occupants in response to manual incidents (e.g., moving a vehicle out of a traffic lane, replacing a tire, moving debris, assessing damage, providing information to authorities, etc.). The incident response method 500 addresses at least these issues.” & Col. 39 L. 5-9 “In further embodiments, the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 may test components of the vehicle 108, the smart home 187, and/or the personal electronic device 189 that may be affected to determine operating status.”).
Konrardy discloses all of the elements of claim 10 except “and operating the vehicle in a diagnosis operating mode, in which the self-diagnosis is automatically carried out using a second weighting, which is greater than the first weighting.”  (BRI: When the vehicle is not actively transporting, or a diagnosis is deemed necessary in the standard mode thus requiring a switch to a diagnostic mode, the self-diagnosis has a higher priority relative to the “standard mode.”). 
Tascione discloses “and operating the vehicle in a diagnosis operating mode, in which the self-diagnosis is automatically carried out using a second weighting, said second weighting being greater than the first weighting.” (See Tascione Fig. 4, Char. 435, disclosing a troubleshooting process, which is carried out in the event that diagnostic data evaluated is not nominal. In particular, discloses a second testing procedure Char. 437 for determining the component which caused the fault condition, See [0013] & [0059]. Power cycling an AV system is prioritizing a diagnosis over normal operating conditions.).
Konrardy and Tascione are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Tascione, and incorporate a limitation to give priority to a diagnostic operation. Doing so advantageously provides a method to limit a transport operation per a prioritized diagnosis, thus restricting components operating in an abnormal state, preventing an adverse incident from occurring and improving the safety of the vehicle by mitigating a forecasted condition during a transport.  
Regarding claim 11
Konrardy discloses “The Method according to claim 8, wherein the at least one release condition comprises a specific system state and/or a specific vehicle situation.” (See Konrardy Col. 36 L. 44-52 “Such indications of unusual conditions may include discontinuities in the operating data, divergence between sensor data from one or more sensors and control data from one or more autonomous operation features, a plurality of sensor malfunctions, sudden sensor failure (particularly when multiple sensors fail at substantially the same time), and/or sensed conditions associated with incidents (e.g., distance to a sensed object reaching zero, unexpected lane departures, etc.).” & Col. 37  L. 2-5 “For example, unexpected or inaccurate sensor data from a nonessential sensor 120 may be caused by damage or by temporary obstruction (e.g., by ice or dirt accumulation).”).
Regarding claim 12
Konrardy discloses “The Method according to claim 8, wherein a continuous diagnostic method is carried out in the standard operating mode in addition to the self-diagnosis, independently of the at least one release condition.” (See Konrardy Fig. 5 Char. 502-504 & 516).
Regarding claim 13
Konrardy discloses “The Method according to claim 9, wherein the diagnosis operating mode is carried out internally by the vehicle depending on a specification for a diagnosis frequency and/or a time interval from a self-diagnosis carried out in the past.” (See Konrardy Col. 36 L. 59-64 “For example, a sensor 120 may perform a self-diagnostic routine at start-up or periodically and may further send an alert to the on-board computer 114, the smart home controller 185, and/or the personal electronic device 189 when the sensor 120 is self-determined to be damaged or otherwise malfunctioning.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et. al. (U.S. Patent No. 10086782 B1) in view of Tascione et. al. (U.S. Publication No. 2018/0050704) in further view of Dudar (U.S. Publication No. 2018/0354353).
Regarding claim 5
Konrardy discloses all of the elements of the claimed invention except “The Method according to claim 1, wherein a switch from the standard operating mode to the diagnosis operating mode is actively initiated from outside the vehicle.”
Dudar discloses “The Method according to claim 1, wherein a switch from the standard operating mode to the diagnosis operating mode is actively initiated from outside the vehicle.” (See Dudar [0063] “Further, conditions being met for the active engine mount diagnostic may additionally or alternatively include an indication of a remote start event. For example, a vehicle operator may initiate a remote start event via a key fob (e.g. key fob 194 of FIG. 1), which may send a wireless signal (e.g. wireless signal 195 of FIG. 1) to a remote engine start receiver (e.g. remote engine start receiver 192 of FIG. 1), to initiate engine activation, such that the engine begins combustion of air and fuel.”
Konrardy, Tascione and Dudar are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Konrardy to incorporate the teachings of Dudar, and provide a method of switching to a self-diagnostic routine for a vehicle, remotely. Doing so provides a method to perform a remote diagnostic routine, advantageously, as it enables a self-diagnostic routine to be performed in the absence of an occupant or release condition, thus preventing an adverse incident from occurring and improving the safety of the vehicle by mitigating a forecasted condition during a transport.  
Response to Arguments
Applicant’s arguments filed 11/24/2021 with respect to claims 1 & 10 have been fully considered but they are not persuasive.
Regarding page 2-3 of applicant remarks with respect to Konrardy
Konrardy discloses “A Method for carrying out a self-diagnosis of an automated vehicle comprising: operating the vehicle in a standard operating mode for a transport-oriented operation of the vehicle, in which the self-diagnosis is automatically carried out according to a first weighting,”, at least see Fig. 5 Char. 500-504 & 516 “No” path. Konrardy discloses that the unusual conditions (Step 504) which are monitored are not necessarily “event related.” See Col. 4, L. 5-6 “Additionally, damage or other impairment of sensors or other components of autonomous systems may significantly increase the risks associated with autonomous operation.” That is, in a “standard operating mode” Konrardy discloses monitoring of vehicle sensors or other components, unrelated to an accident, for an unusual condition, and therefore self-diagnosis of the vehicle sensors and components may be automatically carried out according to a “first weighting” i.e. a low priority diagnosis that does not override a current operation of the vehicle. 
Konrardy discloses. As claimed, “and operating the vehicle in a diagnosis operating mode,” Konrardy discloses operating a “second diagnosis” upon determination that an unusual condition is detected. At least see Col. 35, L. 6-18 “If an indication of an unusual condition is detected (block 504), further analysis may be performed to determine whether an incident has occurred (block 506). If an incident (or an incident having sufficient impact upon operation of the vehicle 108, the smart home 187, and/or the personal electronic device 189) is determined to have occurred (block 508), damage to the vehicle 108, the smart home 187, the personal electronic device 189, and/or to other objects may be assessed (block 510). Such assessment may include determining the operating capabilities of the vehicle 108, the smart home 187, and/or the personal electronic device 189, which may be diminished by damage to sensors 120 or other components.” That is, detection of an incident, such as damage to a sensor or vehicle component, as defined by Konrardy is not inherently related to occurrence of an event (i.e. due to an accident), and initiation of the second mode of operation corresponds to confirmation of an unusual condition (though this is not stated in the independent claims, as written). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chirkov et. al. (W.O. Publication No. 2017/207311) discloses a method and device for diagnosis planning, with two diagnoses of one component of a vehicle in a driving mode (See Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664